Citation Nr: 0013752	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for purposes of dependency and indemnity compensation (DIC) 
benefits.





ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty during World War II; he 
died on September [redacted], 1991.

This is an appeal from a September 1998 decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which held that the appellant could not 
be recognized as the veteran's surviving spouse for purposes 
of entitlement to DIC benefits.


FINDINGS OF FACT

1.  The veteran and the appellant were married by ceremony in 
September 1941. Their marriage was officially terminated by 
divorce in January 1980.

2.  The veteran died in September 1991, and the record 
reflects that the appellant was not married to him at the 
time of his death.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for DIC benefits purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC under 38 U.S.C.A. § 1310(a) may be paid to the surviving 
spouse of a veteran who died on or after January 1, 1957, who 
was married to the veteran: (i) before the expiration of 15 
years after the termination of the period of service in which 
the injury or disease causing the death of the veteran was 
incurred or aggravated, or, (ii) for one year or more, or, 
(iii) for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  38 
U.S.C.A. § 1304; 38 C.F.R. § 3.54(c)(1).  However, to be 
entitled to VA death benefits as a "surviving spouse" of a 
veteran, a claimant must have been the veteran's spouse at 
the time of the veteran's death and have lived continuously 
with the veteran from the date of their marriage to the date 
of the veteran's death.  38 U.S.C.A. § 101(3) (emphasis 
added).

In order for the surviving spouse to establish the status of 
a "claimant" for VA purposes, evidence of a valid marriage 
under the laws of the appropriate jurisdiction is required.  
See Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  Documents 
showing proof of a valid marriage must be submitted by the 
veteran's spouse in order to attain the status of a claimant.  
See Sandoval v. Brown, 7 Vet. App. 7 (1994).

Until a spouse establishes status as a claimant, VA is not 
obliged to determine whether the claim is well grounded, to 
provide assistance in the development of the claim under 38 
U.S.C.A. § 5107(a), or to apply the equipoise rule under 
38 U.S.C.A. § 5107(b).  See Reyes v. Brown, 7 Vet. App. 113 
(1994).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j). "Surviving spouse" means a person of the opposite 
sex who is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(c).
The pertinent facts in this case are not in dispute.  The 
appellant and the veteran were married by ceremony in 
September 1941, but their marriage was officially terminated 
by divorce in January 1980.  Thereafter, it is not shown by 
the evidence or claimed by the appellant that they ever 
remarried or lived together.  In fact, the record reflects 
that the veteran married another woman in August 1980, and 
that he remained married to this woman until his death in 
September 1991.  Relevant legal documents in the claims file 
verify this information, and this is not disputed by the 
appellant.  Hence, the appellant and the veteran were not 
married at the time of his death.  The exceptions to 38 
C.F.R. § 3.50(b) ("deemed" valid marriages) do not apply to 
the facts in this case as the veteran and the appellant never 
cohabited after their divorce in 1980.

Accordingly, under section 3.50(b), the appellant does not 
meet the legal criteria for recognition as the surviving 
spouse of the veteran for purposes of entitlement to DIC 
benefits, and this claim must be denied as lacking legal 
merit under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of DIC benefits is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

